internal_revenue_service department i dollar_figure washington dc contact person sin telephone number op e ep t in reference to date jul yas legend individual a individual b plan c trust d ira e dear - - - - - this is in response to a letter dated date as revised by letters dated date submitted on your behalf by your authorized representative in which a private_letter_ruling was requested under sec_402 of the internal authorized representative and representations and may following submitted code revenue facts your code the individual a died testate on march is his surviving_spouse individual b individual a was a participant in plan c which meets the requirements of sec_401 of the internal_revenue_code trust d is the primary beneficiary of individual a's interest in plan c section dollar_figure of trust d named individuals a and b as the co-trustees of trust d section dollar_figure of trust d provides that if either of the trustees named in article first shall for any reason cease to act as trustee then the other trustee shall act as sole trustee 3sf page and and the trust b the the of is sole individual residual the trust survivor's trust d provides that upon the death of individual a_trust d is required to be divided into two separate trusts designated as the survivor's trust sole beneficiary income_beneficiary of the residual trust individual b is the sole trustee of the survivor's trust and the residual trust trust d requires individual b to divide trust d and allows her to determine which assets are to be allocated to the survivor's trust and the residual trust trust d further states that be distributed as necessary to individual b and that individual b may withdraw all or any porion of the survivor's trust assets by written request finally section dollar_figure of trust d provides that on the death of the deceased spouse individual a the surviving_spouse individual b shall have the power to amend revoke or terminate the survivor's trust furthermore pursuant to section on revocation or termination of the survivor's trust the surviving_spouse individual b the survivor's trust be delivered to its assets income shall shall from all all in accordance with the terms of trust d individual b as the trustee the survivor's trust trust d has sufficient funds to allocate the required amount to the residual trust and allocate individual a's entire_interest in plan c to the survivor's trust selected the assets for individual b then revoked the survivor's trust as as trustee individual b has allocated of trust d's interest in individual a's plan c benefit to the survivor's trust to individual a's benefit in plan c and allocated the interest to herself as the revocable survivor's trust individual b promptly upon receipt by the survivor's trust of individual a's assets transferred such assets to the trustee of her own individual_retirement_account ira the applicable required_minimum_distribution as defined in sec_401 che sole beneficiary of of the internal_revenue_code the extent plan c assets were in excess of in plan c to e based on the above ruling you request the following letter that individual b will be treated as acquiring the proceeds of individual a's interest in plan c a surviving_spouse of a deceased participant and not be treated as acquiring such interest from ti-ust d as any sec_402 of the internal_revenue_code provides that amount any 3b sy any distributee distrusted actually by to page employees' trust described in sec_401 which is exempt from tax under sec_501 of the code is taxable to the distributee in the taxable_year in which it is distributed in general sec_402 of the code provides that sec_402 of the code does not apply if the distributee transfers any portion such distribution sec_402 b defines an eligible_retirement_plan and includes in its definition individual in sec_408 of the code retirement accounts described property retirement received eligible_plan the an to of in sec_401 of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan the distributee of any eligible rollover distribution-- part provides that which trust such of if is a i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 apply that subparagraph the eligible_rollover_distribution would be includible in gross_income a determined without regard to sec_402 and a not transferred as provided in subparagraph code the of only provides the to extent shall that a if the term eligible_rollover_distribution when used in sec_401 of the code has the same meaning as when used in sec_402 of the code the term eligible_retirement_plan when used in section of the code includes iras defined in sec_408 a a and b of the code generally transfer described in section code constitutes a direct_rollover of an eligible rollover distribution’ and is entitled to tax-deferred treatment pursuant to sec_2ction c of the code trustee-to-trustee of a direct a the section any distribution attributable to an employee is pa-d to the spouse of the employee after the employee's death sec_402of the if that states code the c of bs page code shall apply to such distribution in the same manner as the spouse were the employee if thus pursuant to sec_402 of the code a surviving_spouse who acquires proceeds from a qualified_plan by reason of the death of his or her spouse may elect to treat those proceeds as his or her own and roll them over into an individual_retirement_account established in his or her name generally if a decedent's qualified_plan proceeds pass through to a third party eg a_trust and then are distributed to the decedeit's surviving_spouse said spouse will be treated as the decedent thus generally the surviving_spouse will not be eligible to roll over the ira proceeds into his or her own ira acquiring them party third from from and not the the has both however if the trustee of a_trust which is the beneficiary of a deceased participant's interest in a qualitied plan is the surviving_spouse of said deceased participant and the surviving_spouse to allocate the qualified_plan interest to a subtrust of the trust of which she is the sole beneficiary and also the power to terminate the subtrust which termination results in the qualified_plan interest being paid to the surviving_spouse then for purpose of sec_402 the internal_revenue_service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the trust power b the a's from trust case survivor's individual individual in this surviving_spouse is the sole trustee of trust d and the sole beneficiary of the survivor's trust under the terms of trust d all of the income as necessary tc individual b and she may revoke or terminate the survivor's tiust at will as trustee she has allocated all of individual a's interest in plan c to the survivor's trust of trust d and subsequently terminated the survivor's trust with respect to the plan c interest as a result of said termination the plan c interest became payable to individua b under this set is appropriate to treat individual a's interest in plan c as being paid to individual b directly from plan c and not through trust d be distributed circumstances believes service shall that the of it with respect follows to your ruling_request we conclude as bsg page that individual b will be treated as accuiring the proceeds of individual a's interest in plan cc a surviving_spouse of a deceased participant and will not be treated as acquiring such interest from trust d as this ruling is based on the assumption that plan cc is qualified under sec_401 of the code and its trust is tax- exempt under sec_501 the transfer and that the ira e meets the applicable_requirements of sec_408 of the code at all times relevant to the transaction described herein this ruling also assumes that the transfer of individual a's in the requirements of sec_402 the transfer e meet the time of ira the code at of the code at the time of plan of interest will to cc this ruling is directed only to the taxpayer who requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours signed soyue b floyd joyce e floyd chief employee flans technical branch enclosures deleted copy of letter_ruling form_437 3s
